DETAILED ACTION

The Information Disclosure Statement(s) filed 02/07/2022 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Leng (US 20140097290 A1).
Examiner’s Note: In order to facilitate patent prosecution, Examiner needs to stress the broad nature of the claims provided. The independent claims are so broad that they would also be rejected under 35 U.S.C. § 102 and/or 35 U.S.C. § 103 as being unpatentable over at least the below listed documents: 
Kuhn, JR. (US 20110024555 A1)
Goraj (DE 102015226836 A1)
Levy (US 20190202559 A1)
Beach (US 10450080 B1)
Jerome (FR 3079819 A1)
Gauthier (WO 2020003181 A1)
Riedel (EP 3546352 A1)
Lee (KR 102211475 B1)
Level (WO 2021005304 A1)

	Regarding claim 1, Leng teaches a propulsion system for controlling propulsion of an aircraft having two or more rotors (Figures 1-5), wherein the propulsion system comprises: a plurality of electric motors coupled with each rotor of the two or more rotors for driving the two or more rotors (Figures 1, 6-8); a propulsion motor control comprising: at least one propulsion control unit electrically connected with at least one electric motor of the plurality of electric motors (Figures 6-8), wherein the at least one propulsion control unit is configured to actuate the at least one electric motor (Figures 6-8), and at least one battery (Figures 6-8) electrically connected with the at least one propulsion control unit of the propulsion motor control and at least one electric motor of the plurality of electric motors (Figures 6-8), wherein the at least one battery is configured to provide power to the at least one propulsion control unit and the at least one electric motor (Figures 6-8); and a flight control coupled with the least one propulsion control unit (Figures 6-8), wherein the flight control is configured to transmit a desired torque level to the at least one propulsion control unit (¶ [0004]); wherein the propulsion motor control is configured to actuate the plurality of electric motors based on the desired torque level to drive two or more rotors to provide propulsion of the aircraft (¶ [0004]).
	Regarding claim 2, Leng teaches the invention discussed in claim 1, wherein the at least one propulsion control unit is coupled to a pair of electric motors of the plurality of electric motors (Figures 6-8), wherein one of the electric motors of the pair of electric motors is coupled with a first rotor positioned on one side the aircraft and wherein the other of the electric motors of the pair of electric motors is coupled with a second rotor positioned on an opposite side of the aircraft relative to the first rotor (Figures 1-8).
	Regarding claim 3, Leng teaches the invention discussed in claim 2, wherein the first rotor positioned forward on the aircraft and wherein the second rotor positioned aft on the aircraft (Figures 1-5).
	Regarding claim 4, Leng teaches the invention discussed in claim 1, wherein the at least one battery of the propulsion motor control is coupled to a pair of electric motors of the plurality of electric motors (Figures 6-8), wherein one of the electric motors of the pair of electric motors is coupled with a first rotor positioned on one side of the aircraft and wherein the other of the electric motors of the pair of electric motors is coupled with a second rotor positioned on an opposite side of the aircraft relative to the first rotor (Figures 1-8).
	Regarding claim 5, Leng teaches the invention discussed in claim 4, wherein the first rotor positioned forward on the aircraft and wherein the second rotor positioned aft on the aircraft (Figures 1-5).
	Regarding claim 8, Leng teaches the invention discussed in claim 1, wherein the propulsion system includes three electric motors coupled with each rotor of the two or more rotors (Figures 6-8).
	Regarding claim 9, Leng teaches the invention discussed in claim 1, wherein the aircraft comprises four rotors (Figures 1-5), wherein the propulsion system includes three electric motors coupled with each rotor of the four rotors (Figures 6-8), wherein the propulsion motor control includes six propulsion control units such that each propulsion control unit is coupled to a pair of electric motors of the plurality of electric motors (Figures 6-8), wherein one of the electric motors of the pair of electric motors is coupled with a first rotor (Figures 1-8) and wherein the other of the electric motors of the pair of electric motors is coupled with a second rotor diagonally positioned relative to the first rotor (Figures 6-8).
	Regarding claim 10, Leng teaches the invention discussed in claim 1, wherein the flight control comprises a pair of flight control units (Figures 5-8), wherein each flight control unit of the flight control is coupled with at least one propulsion control unit of the propulsion motor control (Figures 5-8).
	Regarding claim 11, Leng teaches controlling propulsion of an aircraft having two or more rotors (Figures 1-8), wherein the propulsion system comprises a plurality of electric motors coupled with each rotor of the two or more rotors (Figures 1-8), a propulsion motor control having at least one propulsion control unit electrically connected with at least one electric motor of the plurality of electric motors (Figures 6-8) and at least one battery electrically connected with the at least one propulsion control unit of the propulsion motor control (Figures 6-8) and at least one electric motor of the plurality of electric motors (Figures 6-8), and a flight control coupled with the propulsion motor control (Figures 6-8), the method comprising the steps of: transmitting a desired torque level from the flight control to the propulsion motor control (abstract, ¶ [0004, 0010]); and actuating the plurality of electric motors via the propulsion motor control based on the desired torque level to drive each rotor to provide propulsion of the aircraft (abstract, ¶ [0004, 0010]).
	Regarding claim 12, Leng teaches the invention discussed in claim 11, wherein the propulsion motor control comprises a first propulsion control unit for actuating a first electric motor coupled with a first rotor (Figures 6-8) positioned on one side of the aircraft (Figures 1-5) and a second electric motor coupled with a second rotor positioned on an opposite side of the aircraft relative to the first rotor (Figures 1-5).
	Regarding claim 13, Leng teaches the invention discussed in claim 11, wherein the propulsion motor control is configured to actuate one or more electric motors at a different desired torque level than another electric motor (Figures 6-8. ¶ [0018-0019, 0064]).
	Regarding claim 14, Leng teaches the invention discussed in claim 11, further comprising: measuring a drive characteristic of a select one or both of the plurality of electric motors and the two or more rotors; and analyzing the measured drive characteristic (¶ [0009-0021, 0039-0044, 0046-0048, 0050-0052, 0058-0062]).
	Regarding claim 15, Leng teaches the invention discussed in claim 14, further comprising adjusting the desired torque level based on the analyzed drive characteristic (¶ [0009-0021, 0061-0062]).
	Regarding claim 16, Leng teaches the invention discussed in claim 14, further comprising detecting whether a fault of a component of the propulsion system has occurred based on the analyzed drive characteristic (¶ [0009-0021, 0061-0062]).
	Regarding claim 17, Leng teaches the invention discussed in claim 16, further comprising adjusting actuation of the plurality of electric motors based on the detected fault to minimize the criticality of the fault to inhibit aircraft un- balance (¶ [0009-0021, 0061-0062]).
	Regarding claim 18, Leng teaches the invention discussed in claim 16, wherein detecting whether a fault has occurred comprises a select one or more of: detecting a failure of one or more of the plurality of electric motors via the propulsion motor control (¶[0009-0010, 0061-0062]); detecting a failure of a position sensor coupled with one or more of the plurality of electric motors via the flight control; detecting a failure of the at least one propulsion control units via the flight control(¶[0009-0010, 0061-0062]); and detecting a failure of the at least one batteries via the flight control (¶ [0021]).
	Regarding claim 19, Leng teaches a propulsion system for providing propulsion for an aircraft (Figures 1-8), wherein the propulsion system comprises: a plurality of electric motors coupled with at least one rotor of the aircraft such that each electric motor of the plurality of electric motors is configured to drive the at least one rotor (Figures 1-8, abstract); and a propulsion motor control electrically connected with each electric motor of the plurality of electric motors (Figures 5-8); wherein the propulsion motor control is configured to actuate each electric motor of the plurality of electric motors based on a desired torque level (¶ [0009-0022]); wherein the plurality of electric motors are configured to drive the at least one rotor based on the desired torque level to provide propulsion of the aircraft (¶ [0009-0022]).
	Regarding claim 20, Leng teaches the invention discussed in claim 19, wherein the propulsion motor control comprises a propulsion control unit for each electric motor of the plurality of electric motors (Figures 5-8) for actuating the respective electric motor (abstract) and a battery for each electric motor of the plurality of electric motors (Figures 5-8) and the propulsion control unit to provide power to the respective electric motor and the propulsion control unit (Figures 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leng (Us 20140097290 A1) in view of Goraj (DE 102015226836 A1).
Regarding claim 6, Leng teaches the invention discussed in claim 1, but fails to specifically teach wherein each rotor comprises a gearbox coupling each electric motor of the plurality of electric motors with the respective rotor of the two or more rotors. However, use of gearboxes for electrical drive systems to couple electric motors with their respective rotors is known in the art as is demonstrated by Figure 4 of Goraj. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Leng’s electrical drive system with that of Goraj, as a means of providing electrical redundancy in order to reduce risk of electrical faults (as taught by ¶ [0004] of Goraj). 
Regarding claim 7, Leng as modified by Goraj teaches the invention discussed in claim 6, wherein each electric motor of the plurality of electric motors comprises an overrun clutch coupling each electric motor with the gearbox (¶ [0021] of Goraj), wherein each overrun clutch is configured to transmit torque from the electric motor to the respective rotor in only one direction (¶ [0021] of Goraj) and is configured to allow the respective rotor to continue rotating when the electric motor is operating at a slower speed relative to the respective rotor (¶ [0021] of Goraj).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644